DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement

No IDSs have been received by the Office.

Double Patenting

Claims 1-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-20 of US Patent No. 11,109,232. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior US Patent No. 11,109,232. This is a statutory double patenting rejection. It is noted that 3 sets of claims have been filed with the application on 8/31/2021 and 1/5/2022 (two sets). None of the claim sets have any indication of any amendments and each set appears to be exactly the same. The instant claims appear to be a word for word replication of the patented claims.

Allowable Subject Matter

Claims 1-20 would be allowed over the prior art of record once an approved terminal disclaimer is filed. The Examiner could find no prior art that teaches the limitations of the instant application either alone or in
combination. Specifically, the Examiner could not find an interconnect hub that captures
administrative messages between home and visited networks and analyzing the
administrative messages to determine is technical alerts should be issued with respect
to the operational relationships between the home and visited networks.
Applicant is advised that should claims 1-20 be found allowable, claims 1-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/           Primary Examiner, Art Unit 2419